  8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 1 of 45 - Page ID # 458



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

JANE DOE,                                     )         Case No. 8:17-cv-265
                                              )
               Plaintiff,                     )
                                              )
       vs.                                    )   BRIEF SUPPORTING PLAINTIFF’S
                                              ) MOTION TO QUASH, FOR PROTECTIVE
BOARD OF TRUSTEES OF THE                      )   ORDER AND FOR REASONABLE
NEBRASKA STATE COLLEGES,                      )         ATTORNEY’S FEES
a Political Subdivision of the State          )
of Nebraska,                                  )
                                              )
               Defendant.                     )




               “The harassing practice of deposing opposing counsel (unless
               that counsel’s testimony is crucial and unique) appears to be an
               adversary trial tactic that does nothing for the administration of
               justice, but rather prolongs and increases the costs of litigation,
               demeans the profession, and constitutes an abuse of the
               discovery process.”

               --      Shelton v. American Motors Corp., 805 F.2d 1323, 1330 (8th
                       Cir. 1986) (reversing default judgment entered as sanction for
                       defense counsel’s refusal to answer deposition questions).
   8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 2 of 45 - Page ID # 459




                                                      TABLE OF CONTENTS

Background . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Timeline for This Dispute . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

           Standard of Review . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

           Introduction: the Shelton Rule . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

           I.         IF ALL DEFENDANT SEEKS IS AUTHENTICATION /FOUNDATION FOR
                      CORRESPONDENCE , OTHER MEANS EXIST TO OBTAIN THE INFORMATION
                       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

           II.        “ANY STATEMENT MS . CHALOUPKA MIGHT MAKE IN HER OPENING AND
                      CLOSING STATEMENT , OR WHILE QUESTIONING WITNESSES (INCLUDING
                      HER OWN CLIENT )” CONSTITUTES WORK PRODUCT . . . . . . . . . . . . . . . . . . . 15

           III.       DEFENDANT’S CHARACTERIZATIONS OF PRE -FILING COMMUNICATIONS ,
                      AND THE UNDERSIGNED ’S RESPONSE TO ITS OWN PRE -FILING TACTICS ,
                      ARE NOT “RELEVANT EVIDENCE ” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

           IV.        THE INFORMATION SOUGHT IS NOT CRUCIAL TO THE PREPARATION OF
                      DEFENDANT’S CASE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

           V.         DEFENDANT’S TACTIC CREATES THE RISK OF DENYING DOE HER CHOICE
                      OF COUNSEL . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29


           VI.        IF DEFENDANT DEPOSES THE UNDERSIGNED , THE “GOOSE /GANDER ”
                      RULE APPLIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36

           VII.       THIS COURT SHOULD ORDER DEFENDANT TO PAY ATTORNEY ’S
                      FEES ASSOCIATED WITH THE COST OF LITIGATING THIS MOTION

                        . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37

CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40




                                                                          i
   8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 3 of 45 - Page ID # 460




                                         TABLE OF AUTHORITIES

UNITED STATES SUPREME COURT
Seattle Times Co. v. Rhinehart, 467 U.S. 20, 34 (1984) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

UNITED STATES CIRCUIT COURTS OF APPEAL
Dove v. Atlantic Capital Corp., 963 F.2d 15 (2d Cir. 1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Flury v. Daimler Chrysler Corp., 427 F.3d 939(11th Cir. 2005) . . . . . . . . . . . . . . . . . . . . . . . . . 23

Pamida, Inc. v. E.S. Originals, Inc., 281 F.3d 726 (8th Cir. 2002). . . . . . . . . . . . . . . . . . . . . . 8, 9

Shelton v. American Motors Corp., 805 F.2d 1323 (8th Cir. 1986). . . . . . . . . . . . . . . . . . . . passim

United States v. Brazel, 102 F.3d 1120 (11th Cir. 1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

UNITED STATES DISTRICT COURTS
Ackermann v. New York City Dept. of Information Technology &
Telecommunications, 2010 WL 1172625 at *1 (E.D.N.Y. 2010) . . . . . . . . . . . . . . . . . . . . . . . . . 5

AMW Materials Testing, Inc. v. Town of Babylon, 215 F.R.D. 67 (E.D.N.Y. 2003) . . . . . . . . . 4

Bostick v. Atlantic Mut. Ins. Co., 2008 WL 11338091 (C.D. Cal. 2008) . . . . . . . . . . . . . . . . . 25

Corsentino v. Hub Int’l Ins. Servs., Inc., 2018 WL 1182403 (D. Colo. 2018) . . . . . . . . . . . . 9-13

Cobb v. City of Roswell, 2011 WL 13262054(N.D. Ga. 2011) . . . . . . . . . . . . . . . . . . . . . . . . . 14

D-4 Men, Inc. v. Allstate Ins. Co., 2010 WL 11512205 (N.D. Ga. 2010) . . . . . . . . . . . . . . . . . 19

Ditech Fin. LLC v. SFR Investments Pool 1, LLC, 2016 WL 4370034 (D. Nev. 2016) . . . . . 23

Dong-Youi v. Pacific Indem. Co., 2018 WL 3043679 (D.N.J. 2018) . . . . . . . . . . . . . . . . . . . . . 12

Ganan v. Martinez Mfg., Inc., 2003 WL 21938604 (N.D. Ill. 2003) . . . . . . . . . . . . . . . . . . 31-32

GSI Technology, Inc. v. United Memories, Inc., 2015 WL 12942202 (N.D. Cal. 2015) . . . . . . 25

Ille v. American Family Mut. Ins. Co., 2004 WL 741843 (D. Minn. 2004) . . . . . . . . . . . . . . . 26

Johnson v. Couturier, 261 F.R.D. 188 (E.D. Cal. 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26, 31



                                                           ii
   8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 4 of 45 - Page ID # 461



K.B. v. Methodist Healthcare-Memphis Hosps., 2017 WL 4979131 (W.D. Tenn.
2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27-28

K.R. v. Clarity Child Guidance Ctr., 4 F. Supp.3d 856 (W.D. Tex. 2010) . . . . . . . . . . . . . 34-35

Keen v. Bovie Med. Corp., 2013 WL 3832382 (M.D. Fla. 2013). . . . . . . . . . . . . . . . . . . . . . . . 23

Kimbrough v. City of Cocoa, 2006 WL 3500873 (M.D. Fla. 2006) . . . . . . . . . . . . . . . . . . . 23, 24

Marco Island Partners v. Oak Development Corp., 117 F.R.D. 418 (N.D. Ill. 1987) . . . . . 19-20

Pigott v. Sanibel Dev., LLC, 2007 WL 2713188 (S.D. Ala. 2007) . . . . . . . . . . . . . . . . . . . . . . 16

Scourtes v. Fred W. Albrecht Grocery Co., 15 F.R.D. 55 (N.D. Ohio 1953) . . . . . . . . . . . . 30-31

Secure Energy, Inc. v. Coal Synthetics, 2010 WL 199953 (E.D. Mo. 2010) . . . . . . . . . . . . . . . 22

Securities & Exchange Comm'n v. Johnson, 2007 WL 9702653 (D.D.C. 2007) . . . . . . . . . 21-22

Strategic Forecasting, Inc. v. Scottsdale Indem. Co., 2013 WL 12183361
(W.D. Tex. 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38

Warzon v. Drew, 155 F.R.D. 183 (E.D. Wis. 1994) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

Williams v. Wellston City Sch. Dist., 2010 WL 4513818 (S.D. Ohio 2010) . . . . . . . . . . . . . . . 16


STATE APPELLATE COURTS
Surf Drugs, Inc. v. Vermette, 236 So. 2d 108 (Fla. 1970) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16




                                                                       iii
  8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 5 of 45 - Page ID # 462



       Jane Doe, Plaintiff in the above-captioned matter, by and through her counsel of record,

submits this Brief Supporting Plaintiff’s Motion to Quash and for Protective Order and for

Reasonable Attorney’s Fees:

                                         BACKGROUND

       This is a Title IX case. DOE challenges Defendant’s actions and inactions after she reported

on September 19, 2016 that a student named Anthony Ige had sexually assaulted her. On

September 29, 2016, Defendant’s then-interim Title IX Coordinator, Anne DeMersseman, issued

a finding that Ige had sexually assaulted DOE in May and September 2016. This case does not

challenge whether Defendant could have prevented Ige from raping DOE. The focus is on whether

Defendant’s allowance of Ige to remain in his dormitory at DOE’s expense, and whether the lenient

“discipline” Defendant selected for Ige at DOE’s expense, were deliberately indifferent to DOE’s right

to equal access to Chadron State College’s resources and opportunities.

       On September 19, 2016, DOE reported to Chadron State College that she had been raped

by another student. Title IX Coordinator DeMersseman initially told DOE that the perpetrator

would be removed from the dormitory complex where DOE worked, but that was changed without

advising DOE. On September 29, 2016, DeMersseman issued a finding that “sexual acts occurred

both in May and in September which [DOE] did not consent to.” Defendant’s Vice President for

Student Affairs, Jon Hansen, approved this finding, and the perpetrator did not contest the finding.

On October 25, 2016, Mr. Hansen advised DOE of his decision regarding the discipline he would

impose on the perpetrator.

       Between October 31 and November 14, 2016, DOE engaged in an email dialogue with Mr.



                                                  1
  8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 6 of 45 - Page ID # 463



Hansen, explaining why Mr. Hansen’s lenient choice of discipline was compromising her ability to

obtain equal access to CSC’s resources and opportunities. DOE’s last email to Mr. Hansen was on

November 14, 2016.1

       Beginning on November 15, 2016, the undersigned drafted and mailed the letters that are

now at issue, which were her first communications with CSC:

       *         a November 15, 2016 letter to CSC Health Services, requesting DOE’s health
                 and counseling records; and

       *         a November 18, 2016 letter to Mr. Hansen and then-CSC Title IX
                 Coordinator Anne DeMersseman, asking that they preserve evidence, send
                 records and cease direct contact with DOE.2

Defendant’s System Director of Title IX, Taylor Sinclair, sent a letter to the undersigned on

November 22; the undersigned sent a November 23, 2016 letter to Ms. Sinclair (and also copied to

Mr. Hansen). Defendant’s in-house counsel, Kristin Peterson, sent the undersigned a letter on

November 30, 2016.3

       DOE graduated from Chadron State College (though she did not attend the graduation

ceremony) on or about December 15, 2016.4

                                TIMELINE FOR THIS DISPUTE

       September 11, 2017              In ¶ 27 of its Answer, Defendant alleges that “CSC
                                       repeatedly requested of both DOE and her legal


       1
           Affidavit of Maren Lynn Chaloupka, Exhibits S, T, U, V and W.
       2
        Affidavit of Maren Lynn Chaloupka, Exhibit A (attachments to email from defense
counsel).
       3
           Id.
       4
           Affidavit of Maren Lynn Chaloupka at ¶ 6.

                                                 2
8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 7 of 45 - Page ID # 464



                                  counsel that they inform CSC of any further concerns
                                  or necessary accommodations. Neither DOE nor her
                                  legal counsel ever told CSC that DOE was concerned
                                  about encountering Respondent in the Counseling
                                  Center, or that DOE may need alternate counseling
                                  locations or times.”)

   December 4, 2017               Defendant lists the undersigned as a person likely to
                                  have discoverable information in its Rule 26
                                  disclosures, writing that “Ms. Chaloupka may have
                                  knowledge regarding communications with CSC on
                                  Plaintiff's behalf regarding CSC's response to Plaintiff's
                                  allegations of sexual assault.”5

   September 10, 2018             Defendant’s first articulation of its position that the
                                  undersigned is a “necessary witness,” and its intent to
                                  depose the undersigned, during a telephonic hearing
                                  with this Court. The undersigned objected. There
                                  was no further communication from defense counsel
                                  on this issue after September 10, 2018, until
                                  November 20, 2018.6

   September 17, 2018             Deadline for completion of written discovery passes
                                  without any effort by Defendant to pursue obtaining
                                  admissions regarding the authenticity of the
                                  undersigned’s correspondence to CSC or completeness
                                  of the undersigned’s communications with CSC.7

   November 14-16, 2018           The undersigned deposes eight current and former
                                  employees of Chadron State College. Attorney Tom
                                  Johnson appears for Defendant, accompanied by
                                  paralegal Kim Brown. Defense counsel does not raise
                                  the issue of deposing the undersigned at any point
                                  during these depositions. During the depositions,
                                  evidence is developed that supports the allegations in



   5
       Affidavit of Maren Lynn Chaloupka at ¶ 8.
   6
       Id. at ¶ 2.
   7
       Id. at ¶ 7.

                                             3
  8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 8 of 45 - Page ID # 465



                                       DOE’s Complaint.8

       November 20, 2018               For the first time in the two months and ten days
                                       since the September 10, 2018 telephonic hearing,
                                       Defendant renews its position (via email to the
                                       undersigned) that the undersigned is a “necessary
                                       witness” whom Defendant is allegedly entitled to
                                       depose.9


                                            ARGUMENT

                                       STANDARD OF REVIEW

       Parties are protected from abuse in the liberal discovery system by FED . R. CIV . P. 26(c).10

Rule 26(c)(1) states that:

       A party or any person from whom discovery is sought may move for a protective order
       in the court where the action is pending ... The motion must include a certification
       that the movant has in good faith conferred or attempted to confer with other
       affected parties in an effort to resolve the dispute without court action. The court
       may, for good cause, issue an order to protect a party or person from annoyance,
       embarrassment, oppression, or undue burden or expense ...

If the movant establishes good cause for protection, the court may balance the countervailing

interests to determine whether, in the exercise of its discretion, to grant the order.11 Courts may also


       8
           Id. at ¶ 3.
       9
           Id. at ¶ 2.
        10
         See AMW Materials Testing, Inc. v. Town of Babylon, 215 F.R.D. 67, 72 (E.D.N.Y.
2003) (“While the Federal Rules mandate a liberal standard, district courts are empowered to
issue protective orders to temper the scope of discovery under [Rule 26(c) ]”); Seattle Times Co.
v. Rhinehart, 467 U.S. 20, 34 (1984) (“Because of the liberality of pretrial discovery permitted by
Rule 26(b)(1), it is necessary for the trial court to have the authority to issue protective orders
conferred by Rule 26(c)”).
       11
         Dove v. Atlantic Capital Corp., 963 F.2d 15, 19 (2d Cir. 1992) (“The grant and nature
of protection is singularly within the discretion of the district court and may be reversed only on a

                                                   4
  8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 9 of 45 - Page ID # 466



act within their discretion to quash, or not quash, a notice of deposition or deposition subpoena.12

                               INTRODUCTION : THE SHELTON RULE

       Shelton v. American Motors Corp.13 was a product liability case arising from the death of a

child. Discovery was contentious, and eventually led to the plaintiff noticing the deposition of the

defendant’s in-house counsel. The defense moved to quash the depositions and requested a

protective order. The magistrate granted the protective order in part, but denied the motion to

quash; and when the plaintiffs deposed the in-house counsel, she refused to answer questions based

on work product and attorney-client privilege. The questions at issue “primarily concern the

existence or non-existence of various documents” regarding the product in question.14

       The magistrate ordered the defendant to bring its in-house counsel to court, to give her

deposition before the magistrate so that the magistrate could rule in real time on privilege-based

objections. The in-house counsel again refused to answer, again asserted privilege and, when the

magistrate ordered her to respond, she refused to answer. The magistrate then sustained the

plaintiffs’ motion for default judgment on the issue of liability as a sanction.15 The court had held

that “neither objection can properly bar inquiry into [the in-house counsel’s] mere knowledge of the




clear showing of abuse of discretion ...” (internal citations and quotation marks omitted)).
       12
       Ackermann v. New York City Dept. of Information Technology &
Telecommunications, 2010 WL 1172625 at *1 (E.D.N.Y. 2010).
       13
            Shelton v. American Motors Corp., 805 F.2d 1323 (8th Cir. 1986).
       14
            Id. at 1325.
       15
            Id. at 1326.

                                                 5
 8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 10 of 45 - Page ID # 467



existence of the documents.”16 The defendant appealed.

       The United States Court of Appeals for the Eighth Circuit framed the issue as

       whether a deponent’s mere acknowledgment of the existence of corporate documents
       is protected by the work product doctrine or the attorney-client privilege.17

It found that

       where, as here, the deponent is opposing counsel and has engaged in a selective
       process of compiling documents from among voluminous files in preparation for
       litigation, the mere acknowledgment of the existence of those documents would
       reveal counsel’s mental impressions, which are protected as work product.

Thereupon, the Circuit reversed the order granting default judgment.

       At the outset of its analysis, the Shelton court observed that

       [i[n recent years18, the boundaries of discovery have steadily expanded, and it appears
       that the practice of taking the deposition of opposing counsel has become an
       increasingly popular vehicle of discovery. To be sure, the Federal Rules of Civil
       Procedure do not specifically prohibit the taking of opposing counsel’s deposition.
       We view the increasing practice of taking opposing counsel’s deposition as a negative
       development in the area of litigation, and one that should be employed only in
       limited circumstances.19

The court acknowledged that trial preparation would be much easier if a lawyer “could dispense with

interrogatories, document requests and depositions of laypersons, and simply depose opposing counsel

in an attempt to identify the information that opposing counsel has decided is relevant and important




       16
            Id.
       17
            Id.
       18
         Shelton is a 1986 opinion. The 2015 amendments to the Federal Rules of Discovery
reinforced proportionality analysis, moving that provision to part (b)(2)(C) of the Rule dealing
with a court’s power to limit discovery, i.e., Rule 26.
       19
            Shelton, 805 F.2d at 1327.

                                                 6
  8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 11 of 45 - Page ID # 468



to his legal theories and strategy.”20 But the downside of allowing this practice was obvious: “Taking

the deposition of opposing counsel not only disrupts the adversarial system and lowers the standards

of the profession[.]”21

        Further, allowing the deposition of counsel would add to the costs of litigation, which are

already consequential.22 The Shelton court noted that this practice precipitates additional delays to

resolve work-product and attorney-client objections. The court also predicted delays to resolve

collateral issues raised by the attorney’s testimony.

        Finally, the Eighth Circuit observed,

        the practice of deposing opposing counsel detracts from the quality of client
        representation. Counsel should be free to devote his or her time and efforts to
        preparing the client’s case without fear of being interrogated by his or her opponent.
        Moreover, the “chilling effect” that such practice will have on the truthful
        communication from the client to the attorney is obvious.23

The Eighth Circuit stopped short of finding that opposing trial counsel is absolutely immune from

being deposed. It cautioned, however, that this should take place only where the party seeking the

take the deposition “has shown that (1) no other means exist to obtain the information than to

depose opposing counsel, (2) the information sought is relevant and non-privileged, and (3) the

information is crucial to the preparation of the case.”24 And it clarified that the burden is on the

        20
             Id. at 1327.
        21
             Id.
        22
        And which, in a case like this, are accompanied by a significant disparity in resources.
Defendant, its multiple in-house counsel and its two law firms of record may be compared to
DOE, a young African immigrant, and her only-one attorney.
        23
             Id.
        24
             Id. at 1327.

                                                  7
  8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 12 of 45 - Page ID # 469



party seeking the deposition to satisfy these criteria.25

        The plaintiffs of Shelton failed this test. The court found that the information sought could

be obtained by other means. The defense had actually suggested that the plaintiffs depose its

corporate officials who were not attorneys, a suggestion that the plaintiffs had ignored.

        As to the second component, the Circuit found that “in-house counsel’s knowledge of the

existence of the documents in these circumstances is protected by the work product doctrine.”26 The

issue was not whether the documents themselves constituted work product; but whether the in-

house counsel’s acknowledgment of the existence of particular documents would reflect her

judgment as an attorney in identifying, examining and selecting from the defendant’s files those

documents on which she would rely in preparing the defense. The Shelton court agreed that

requiring her to testify of her awareness that documents exist a certain issue was “tantamount to

requiring her to reveal her legal theories and opinions concerning this issue.”27

        The Eighth Circuit later clarified the Shelton rule, stating that Shelton “was not intended to

provide heightened protection to attorneys who represented a client in a completed case and then

also happened to represent that same client in a pending case where the information known only by

the attorneys regarding the prior concluded case was crucial.”28 This case does not fall outside of

Shelton as so clarified. Defendant seeks to depose the undersigned relative to her representation of

DOE in this case, which is still pending.

        25
             Id.
        26
             Id. at 1328.
        27
             Id.
        28
             Pamida, Inc. v. E.S. Originals, Inc., 281 F.3d 726, 730 (8th Cir. 2002).

                                                    8
 8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 13 of 45 - Page ID # 470



       A more recent application of Shelton, which applies to an effort to depose trial counsel, can

be found in the insurance bad faith case of Corsentino v. Hub Int’l Ins. Servs., Inc.29 Corsentino

arose from a car crash, wherein the policyholder caused a car crash with the plaintiff-intervenor,

rendering the plaintiff-intervenor a tetraplegic. The policyholder’s insurer refused coverage. The

plaintiff-intervenor then sued the policyholder (which the insurer refused to defend) and obtained

a large judgment against the policyholder. The policyholder then sued her insurer, alleging bad faith

refusal to defend and indemnify.

       When the policyholder served Rule 26 disclosures in the bad faith case, she identified, as

individuals with knowledge of facts relevant to her claims, two attorneys who represented the

plaintiff-intervenor in the underlying lawsuit and trial, and who continued to represent the plaintiff-

intervenor in the ongoing bad faith case. The insurer thus noticed the deposition of those attorneys.

The plaintiff-intervenor moved for a protective order. In the briefing on that motion, the

policyholder maintained that she believed that the plaintiff-intervenor’s attorneys could be witnesses,

although she took no position on whether they should be deposed.30

       Citing Pamida, the insurer argued that Shelton did not apply, because it wanted to depose

the plaintiff-intervenor’s attorneys with regard to the prior, underlying litigation between the

plaintiff-intervenor and the policyholder and not with regard to those attorneys’ involvement in the

pending bad faith case. The insurer identified three areas of testimony it wished to explore through

the proposed depositions of the plaintiff-intervenor’s attorneys. The United States District Court



       29
            Corsentino v. Hub Int’l Ins. Servs., Inc., 2018 WL 1182403 (D. Colo. 2018).
       30
            Id. at *2.

                                                  9
  8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 14 of 45 - Page ID # 471



for the District of Colorado – after finding that Shelton did apply, given the plaintiff-intervenor’s

attorneys’ involvement in the pending bad faith case – addressed each argument in turn.

       First, the insurer contended that the plaintiff-invervenors’ attorneys had information relating

to the insurer’s affirmative defense that the policyholder may have failed to take reasonable steps

under the circumstances to mitigate damages.31 The insurer contended that the policyholder’s trial

counsel in the underlying lawsuit had communicated with the plaintiff-intervenor’s attorneys

“concerning the direction of the defense and possible collusion.” The insurer suggested that the

policyholder had deliberately failed to vigorously defend the underlying lawsuit, and that her lawyer

had colluded with the plaintiff-intervenor’s attorneys to assure a large verdict that could then be

pursued in the bad faith case.32

       The court assumed only for the sake of argument that the insurer may challenge the

reasonableness of the underlying verdict, including by asserting fraud or collusion. It then observed

that the insurer actually had deposed the attorney for the policyholder in the underlying car crash

case, but had not explored the topics with him that it now wished to include in its proposed

deposition of the plaintiff-intervenor’s attorneys. The insurer could only make a generalized

argument that “recollections and interpretations of communications can vary,” and that it believed

it was “entitled to every man’s evidence to discover this case and to mount its defense.” The court

responded that

       [s]uch generalized arguments ... are completely at odds with the Shelton factor


       31
            Id. at *4.
       32
        As if a large verdict, in a case arising from a car crash that left the victim tetraplegic,
could not happen in any way except through lawyer skullduggery.

                                                  10
  8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 15 of 45 - Page ID # 472



           requiring the Court to consider whether other means exist to obtain the information
           sought. [The insurer’s] argument would justify the deposition of an opposing party’s
           counsel in every case.33

The court’s review of emails between the policyholder’s trial counsel and the plaintiff-intervenor’s

lawyers revealed nothing unethical, improper or illegal.

           Potentially germane to this case, the insurer complained that it wanted more information

about why the plaintiff-intervenor’s attorneys did not respond to correspondence from the insurer.

The court responded that even if that information was relevant (and the court made no finding that

it was),

           that information is protected by the work product doctrine and potentially also by the
           attorney-client privilege to the extent the decision not to respond was based upon a
           directive from [the plaintiff-intervenor] to their attorneys.34

Thus the court rejected this argument for deposing the plaintiff-intervenor’s attorneys.

           Next, the insurer contended that the plaintiff-intervenor’s attorneys may have discoverable

information regarding the insurer’s affirmative defense based on the statute of limitations. It

contended that communications between the policyholder’s lawyer in the underlying case and the

plaintiff-intervenor’s attorneys were relevant to when the policyholder knew or should have known

of her potential exposure and damage resulting from the insurer’s refusal to defend and indemnify.

The court’s analysis of this argument began with the observation that “several of the proposed topics

... do not appear to be relevant to any statute of limitations defense.”35 Communications regarding



           33
                Id. at *5.
           34
                Id. at *6.
           35
                Id. at *7.

                                                    11
  8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 16 of 45 - Page ID # 473



the plaintiff-intervenor’s intent to bring claims against the policyholder might have been relevant,

but the insurer offered no explanation for why it had failed to explore these topics during its

deposition of the policyholder’s lawyer.

        The court thereupon rejected this basis for deposing the plaintiff-intervenor’s attorneys. It

also rejected the insurer’s argument that it “needs to ask questions, to see if privilege will be asserted

and the information withheld.”36 The insurer cited no authority supporting that proposition; and

the court observed that “it is contrary to the Shelton factor requiring the Court to consider whether

the information sought is privileged.” Explaining further, the court wrote that “if a party were

permitted to depose its adversary’s counsel merely to confirm that a privilege would be asserted,

depositions of opposing counsel would be permitted in every case.”37

        Finally – also sort of germane to this case, as Defendant has made the undersigned into a

character in this story in its Answer, and has identified the undersigned as a person with knowledge

in its Rule 26 disclosures – the insurer complained that the policyholder had identified the plaintiff-

intervenor’s attorneys as witnesses in her Rule 26 disclosures.38 The court noted that the insurer had

provided no legal authority for its position that it must be allowed to depose all individuals listed on

an opposing party’s Rule 26(a)(1) disclosures.39 The court also noted that in the briefing on the

        36
             Id. at *6 n. 6.
        37
             Id.
        38
             Id. at *8.
        39
          See also Dong-Youi v. Pacific Indem. Co., 2018 WL 3043679 (D.N.J. 2018) (observing
“no authority to suggest that an individual listed in a party’s initial disclosures should be
considered a witness for trial and stricken at this stage of the litigation”). We imagine that there
is even less authority for the proposition that a party may force the opposing party’s attorney to
become a witness by tactically listing her as a witness in that party’s Rule 26 disclosures.

                                                   12
  8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 17 of 45 - Page ID # 474



motion for protective order, the plaintiff-intervenor had challenged the appropriateness of all of the

areas of testimony upon which the policyholder claimed that the attorneys could be called upon to

testify at trial, and predicted that the plaintiff-intervenor would move to strike the attorneys from

the witness list at the appropriate time. The court allowed that if the policyholder persisted in listing

the plaintiff-intervenor’s attorneys as witnesses on her trial witness list, then the insurer could renew

its request to depose the attorneys; but this argument would not support forcing their depositions

now.40 Having disposed of each of the insurer’s arguments, the Corsentino court granted the motion

for protective order.

          The Shelton framework remains relevant and current, having been cited by this Court as

recently as August 2018.41 That framework provides the right structure for the review of Defendant’s

tactic.

                                                     I.

                     IF ALL DEFENDANT SEEKS IS AUTHENTICATION /FOUNDATION FOR
                     CORRESPONDENCE , OTHER MEANS EXIST TO OBTAIN THE
                     INFORMATION

          Each letter to and from the undersigned was a communication involving another person who

can provide testimony to the effect of “I received this letter from Miss Chaloupka” or “I sent this

letter to Miss Chaloupka.”42 Taylor Sinclair, Jon Hansen and Kristin Peterson can provide this


          40
               Id. at *9.
          41
               See, e.g., United States v. Stabl, Inc., 2018 WL 3758204 (D. Neb. 2018).
          42
        This is a
ssuming only for the sake of argument, and not conceding, that pre-filing communications after
DOE’s unsuccessful email dialogue with Jon Hansen are relevant to prove any fact legitimately
presented by the claims and defenses herein.

                                                    13
 8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 18 of 45 - Page ID # 475



testimony (subject to cross-examination about their own communications and any tactics underlying

them).43 And, although Defendant did not explore the issues it now contends are important enough

to warrant deposing DOE’s trial counsel through any form of written discovery before the conclusion

of written discovery on September 17, 2018, the undersigned did offer to the defense that if all the

defense needed was authentication and foundation for the letters in question, then Defendant could

serve requests for admission out of time and the undersigned would waive the timeliness objection

that Defendant has raised against her.44

       The defense rejected and/or ignored these suggestions. That fact suggests that this is about

more than Defendant’s originally-stated concern that “parties to litigation can differ as to the facts,

allege additional conversations, or dispute the authenticity of correspondence.”45 There was a tactic

in Defendant’s employees’ response to the undersigned’s November 15 request for records, evidence

preservation and cessation of contact with DOE; a tactic in making the undersigned a character in

the story of the case in ¶ 27 of Defendant’s Answer; and a tactic in naming the undersigned in

Defendant’s Rule 26 Disclosures – a tactic unrelated to the issue of Defendant’s choice to give

Anthony Ige near-complete run of the CSC campus, a choice Jon Hansen had committed to before

the undersigned sent her letter of representation.

       If, as Defendant asserts, it needs to depose the undersigned to be “prepared for any statement


       43
         See, e.g., Cobb v. City of Roswell, 2011 WL 13262054 at *2 (N.D. Ga. 2011) (finding
that attorney was not a necessary fact witness regarding conversation with defendant’s employees,
because those employees “were all present during that conversation and can testify to what
transpired”).
       44
            Affidavit of Maren Lynn Chaloupka, ¶ 9 and Exhibit F.
       45
            Affidavit of Maren Lynn Chaloupka, Exhibit C.

                                                  14
  8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 19 of 45 - Page ID # 476



Ms. Chaloupka might make in her opening and closing statement, or while questioning witnesses

(including her own client) about Ms. Chaloupka’s relevant communications with CSC while DOE

was still a student there,” we offer another option: read the deposition transcripts. While Defendant

was represented by a different counsel at the November 14, 15 and 16, 2018 from the counsel that

emailed this Court, any counsel of record for Defendant may read the deposition transcripts and

familiarize themselves with the questions, answers and exhibits. For example, counsel may review

the transcript of the depositions of Anne DeMersseman and Jon Hansen determine whether the

undersigned asked either witness about her correspondence to them.46 Counsel may even ask her

co-counsel who represented Defendant at the depositions, “did Miss Chaloupka ask any witness

about her correspondence to them?” and presumably her co-counsel will answer that question.47

        The bottom line is that to the extent that Defendant really just wishes to establish

authentication and foundation for the undersigned’s letters, it cannot satisfy the first element of

Shelton. That information can be obtained by other means. If Defendant has other plans for this

tactic, the propriety of its tactic triggers the second and third elements of Shelton, as discussed below.

                                                    II.

                   “ANY STATEMENT MS . CHALOUPKA MIGHT MAKE IN HER
                   OPENING AND CLOSING STATEMENT , OR WHILE QUESTIONING
                   WITNESSES (INCLUDING HER OWN CLIENT )” CONSTITUTES
                   WORK PRODUCT

        In its December 3, 2018 email to this Court, the defense claimed that it “must be prepared



        46
        While the transcripts have not yet been received from the court reporter, the
undersigned’s recollection from reviewing her outlines is that she did not.
        47
             Again, to the best of the undersigned’s recollection, the answer should be “no.”

                                                   15
  8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 20 of 45 - Page ID # 477



for any statement Ms. Chaloupka might make in her opening and closing statement, or while

questioning witnesses (including her own client) about Ms. Chaloupka's relevant communications

with CSC while Doe was still a student there.”48 But trial counsel’s plans for content of opening

statement, closing argument and witness examination are subject to work product protection.49

        It is actually difficult to find authority for a proposition like “drafts of or plans for opening

statements in the pending case constitute work product,” because that proposition is sufficiently

obvious that, apparently, ver few attorneys have challenged it. But The Florida Supreme Court has

explained that

        [p]ersonal views of the attorneys as to how and when to present evidence, his
        evaluation of its relative importance, his knowledge of which witness will give certain
        testimony, personal notes and records as to witnesses, jurors, legal citations, proposed
        arguments, jury instructions, diagrams and charts he may refer to at trial for his
        convenience, but not to be used as evidence, come within the general category of
        work product.50

The “product of [an attorney’s] investigation of a case in preparation for trial, in his [or her] capacity

as attorney representing a client,”51 is work product – and it is not subject to discovery absent the

requisite showing of substantial need and inability to obtain from other sources without undue

hardship.

        Defendant was represented at the November 14, 15 and 16, 2018 depositions. The

        48
        Affidavit of Maren Lynn Chaloupka, Exhibit Q (Email from defense counsel to this
Court dated December 3, 2018).
        49
         And if they aren’t, then the undersigned should be given leave to depose defense trial
counsel about their plans for their opening statement, final argument, voir dire, witness
examinations, presentation of witnesses and other components of their trial strategy.
        50
             Surf Drugs, Inc. v. Vermette, 236 So. 2d 108, 112 (Fla. 1970).
        51
             Scourtes v. Fred W. Albrecht Grocery Co., 15 F.R.D. 55, 58 (N.D. Ohio 1953).

                                                   16
 8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 21 of 45 - Page ID # 478



undersigned more than likely telegraphed a theory of the case over the course of three days of

depositions. Review of those transcripts should give Defendant sufficient information about what

exhibits and testimony may be addressed in opening statements, without the need to depose the

undersigned about her trial plans.

                                                     III.

                  D E F E N D A N T ’ S C H A R A C T E R I Z A T IO N S O F P R E -F IL IN G
                  COMMUNICATIONS , AND THE UNDERSIGNED ’S RESPONSE TO ITS
                  OWN PRE -FILING TACTICS , ARE NOT “RELEVANT EVIDENCE ”

       Evidence is relevant if it has any tendency to make a fat more or less probable than it would

be without the evidence, and if the fact is of consequence in determining the action.52 In Shelton,

the Eighth Circuit specified that the deposition of counsel must seek “relevant evidence” – as

opposed to, and as distinguished from, the broader “reasonably calculated to lead to the discovery

of admissible evidence” contained in Rule 26. The reason is because of the risk that the party

pushing to depose trial counsel may hold something short of pure intent.

       In the environmental tort case of United States v. Stabl, Inc.53, defense counsel54 had sought

to take 30(b)(6) depositions of agency counsel. Reviewing the notice of deposition, this Court

observed that

       the majority of Defendants’ noticed topics directly implicate the attorney-client and
       work product privilege. For example, topic 5 requesting information regarding “the
       decision ... to file the Complaint in this matter and when to file that complaint” is


       52
            FED . R. EVID . 401.
       53
            United States v. Stabl, Inc., 2018 WL 3758204 (D. Neb. 2018) (Nelson, M.J.).
       54
         Notably, the effort to invade privilege at issue in Stabl, Inc., earlier this year was made
by the same law firm as defense counsel herein.

                                                      17
  8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 22 of 45 - Page ID # 479



        clearly work product. Topic 7, requesting “communications ... and decisions with
        regard to filing of the Complaint in this matter” clearly implicate both attorney-client
        and work product privileges. Defendants request that the governmental plaintiffs
        produce a witness to testify as to how the government interpreted and applied the law
        and government policies, which necessarily includes the governmental plaintiffs’ legal
        theories and positions. Defendants also ask the plaintiffs to disclose facts their
        attorneys believe apply to their position and how counsel intend to apply those facts
        to support the plaintiffs’ positions. Depositions, including 30(b)(6) depositions, are
        designed to discover facts, not contentions or legal theories, which, to the extent
        discoverable at all prior to trial, must be discovered by other means.

This Court entered a protective order, and wrote that it

        will admonish Defendants to re-notice the depositions and limit their topics of inquiry
        to factual issues relevant to these cases ... Defendants clearly cannot inquire into
        topics or conversations protected by attorney-client or work-product privileges. This
        includes, but is not limited to, inquiries into “communications ... and decisions with
        regard to filing of the Complaint in this matter,” and any other of the plaintiffs’
        internal decisionmaking process regarding why either plaintiff decided to commence
        litigation in this case or the underlying case, and any opinions, strategies, mental
        impressions, or evaluation of their cases regarding the same ...

That decision of this Court was dated August 18, 2018.

        The United States District Court for the Southern District of Ohio recognized another

serious risk of this type of deposition, which is that it is a tactical move by a party toward disqualifying

its opposing counsel:

        [q]uestioning the attorney on the other side of a case implicates the attorney-client
        relationship, threatens to intrude on the attorney-client privilege, jeopardizes the
        attorney's work product, and raises the question of whether the attorney must
        withdraw or be disqualified from further representation because he or she has become
        a material witness. The potential to use such a request for improper purposes is also
        great.55




        55
             Williams v. Wellston City Sch. Dist., 2010 WL 4513818, at *3 (S.D. Ohio 2010).

                                                    18
  8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 23 of 45 - Page ID # 480



Other courts have observed that “parties often move for disqualification for tactical reasons”56, and

that is a valid concern in this case.

        Marco Island Partners v. Oak Development Corp.57 arose from a spat over a purchase

agreement. The plaintiffs alleged that the defendants made material misrepresentations in order to

induce them to buy the hotel, and then breached their management agreement with the plaintiffs.

During discovery, the defense subpoenaed an attorney who represented the plaintiffs during the

contract negotiations: that attorney was not trial counsel, but belonged to the same law firm as trial

counsel, and had assisted in trial preparation.58 The defense asserted that it should be permitted to

depose the attorney because he had firsthand knowledge of facts crucial to the litigation.59 The

plaintiffs moved to quash the deposition subpoena.

        The United States District Court for the Northern District of Illinois granted the motion.

Observing that the Federal Rules give courts discretion to limit pretrial discovery if the discovery

sought is “unreasonably cumulative or duplicative, or is obtainable from some other source that is

more convenient, less burdensome or less expensive”60, the court wrote that

        it seems particularly appropriate to exercise this discretion when a party seeks to
        depose its opponent’s attorney. Such a deposition provides a unique opportunity for
        harassment; it disrupts the opposing attorney’s preparation for trial, and could

        56
         D-4 Men, Inc. v. Allstate Ins. Co., 2010 WL 11512205 at *3 (N.D. Ga. 2010); and
Pigott v. Sanibel Dev., LLC, 2007 WL 2713188, at *2 (S.D. Ala. 2007) (noting trend of
“manipulation of the ethical rules by adverse litigants to secure tactical advantages”).
        57
             Marco Island Partners v. Oak Development Corp., 117 F.R.D. 418 (N.D. Ill. 1987).
        58
             Id. at 420.
        59
             Id. at 419.
        60
             Id. (citing FED . R. CIV . P. 26(b)(1)).

                                                        19
 8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 24 of 45 - Page ID # 481



       ultimately lead to disqualification of opposing counsel if the attorney is called as a
       trial witness.61

The court observed that if the defense did decide to call that attorney as a trial witness, “his law

partners may have to discontinue their representation of plaintiff.”62 It quashed the subpoena, noting

that “it seems likely that this deposition would prove more disruptive than revealing.”63

       So what is the allegedly “relevant evidence” that Defendant can allegedly obtain only by deposing the

undersigned? The answer may be that Defendant believes its counsel can force the undersigned to

agree to some sort of careful phrasing that Defendant would thereafter attempt to use as an

admission.

       For example, Defendant’s proposed Stipulation asks for more than the undersigned’s

agreement to the dates her two letters to CSC. It asks that she agree that she “acted as an agent for

DOE,” and thus as a character in the story of these events. And its concluding paragraph, that “the

foregoing documents constitute the only communications between Ms. Chaloupka and Chadron

State College from Nov. 16, 2016 to the date of DOE’s graduation,” carry the implication that if the

undersigned elected to not engage with Defendant’s in-house lawyers (Taylor Sinclair and Kristin

Peterson) in the subjects those lawyers raised in their responsive correspondence, then that must

have been some sort of concession that Defendant can now use as evidence.

       Is the implication that Sinclair’s and Peterson’s letters to the undersigned constituted

settlement offers, and that Defendant is waiving the protections of FED . R. EVID . 408 that would


       61
            Id. at 420.
       62
            Id.
       63
            Id.

                                                   20
  8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 25 of 45 - Page ID # 482



otherwise support a defense motion in limine? If that is its argument for the relevance of the pre-filing

communications between the undersigned and its employees, that still inevitably leads to deposition

questions about the undersigned’s interpretation of Sinclair’s and Peterson’s letters, the undersigned’s

understanding of Sinclair’s and Peterson’s intent and the undersigned’s intent in her responses. And

that, too, invades privilege.

         Strategic Forecasting, Inc. v. Scottsdale Indem. Co.64, was a dispute over business insurance

coverage. Underlying that case was a class action filed against the insured, which was resolved via

a written settlement agreement; in that settlement, the insured agreed to sue its insurer and pay any

proceeds to the class members. The insurer noticed the deposition of the insured’s lawyer from the

underlying class action, and the insured moved to quash the notice.65

         The insurer intended to question the lawyer on his participation in the settlement

negotiations, and about earlier drafts of the settlement agreement that had envisioned an assignment

that would have terminated insurance coverage. The United States District Court for the Western

District of Texas noted that the information sought by the insurer, “namely the intent of the parties

in entering into the settlement agreement as to an assignment of the insurance proceeds,” sought

privileged information.66 The court wrote:

         As [the insurer] admits, the information sought from [the lawyer] goes to his
         intentions and legal understanding regarding the meaning of the settlement
         agreements’ terms. As such, the testimony sought would clearly invade the mental


         64
              Strategic Forecasting, Inc. v. Scottsdale Indem. Co., 2013 WL 12183361 (W.D. Tex.
2013).
         65
              Id. at *1.
         66
              Id. at *4.

                                                   21
 8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 26 of 45 - Page ID # 483



       impressions, conclusions, opinions or legal theories of [the lawyer].67

The court quashed the subpoena and granted the lawyer a protective order – the same result that

should inure here, for the same reasons.68

       Even if the Court were to assume that Defendant does seek only “facts,” the likelihood is that

“it would be impossible to tailor the deposition to maintain such a distinction. The deposition

inevitably would involve intrusion into the thoughts, perceptions, strategy and conclusions of

counsel.”69 That would result in the undersigned’s invocation of privilege, and probably further

motion practice – but for what? What is the best-case scenario for the usability of any legitimately

relevant and non-privileged evidence that Defendant would seek to obtain from the undersigned?

       By the date of the undersigned’s first communication, Defendant had already made its

decision regarding Ige’s discipline; DOE had already quit counseling because of it; and when DOE

challenged Jon Hansen about his decision, Hansen dug in his heels.70 Defendant has produced zero

documents that would suggest it was willing to change its mind, and Hansen gave no indication in

his deposition that he would change his mind. Hansen has testified that Defendant’s in-house

counsel, Kristin Peterson, helped him draft his response to DOE, fundamentally telling her to go

away.71 The intent, understanding and response of the undersigned to Sinclair’s and Peterson’s

       67
            Id. at *4.
       68
         Unless, that is, Defendant wants its employees to submit to questions about their
understanding, their intent and their tactics in their communications to the undersigned. See
Sec. VI infra.
       69
            Securities & Exchange Comm'n v. Johnson, 2007 WL 9702653, at *2 (D.D.C. 2007).
       70
            Affidavit of Maren Lynn Chaloupka, Exhibits S, T, U, V and W.
       71
            Affidavit of Maren Lynn Chaloupka, ¶ 7.

                                                22
 8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 27 of 45 - Page ID # 484



communications, after Hansen’s “go away” response to DOE, is privileged and is not relevant.

                                                 IV.

                 THE INFORMATION SOUGHT IS NOT CRUCIAL                       TO   THE
                 PREPARATION OF DEFENDANT ’S CASE

       The terms “relevant” and “crucial” are not synonymous. “To hold otherwise would be to

render the third Shelton factor redundant.”72 For information to be crucial, it must have some

greater importance to the action than merely being allegedly relevant. Evidence is not crucial if the

claim or defense to which it relates is adequately supported by alternate evidence.73 Thus, for

example, if Defendant’s policies or procedures require DOE and her lawyer to engage with Defendant

on Defendant’s in-house counsel’s terms in advance of filing, such policies and procedures would be

an example of such alternate evidence.

       “Evidence has been found to be crucial when it goes to the heart of a party's ability to prove

its claim or defense.”74 For example, in Flury v. Daimler Chrysler Corp.75, a court found that an

automobile alleged to have a manufacturing defect, which was destroyed by plaintiff's insurer, was

“crucial” to the defense of a crashworthiness case. In criminal cases, while a district court generally

has broad discretion in ruling upon the admissibility of evidence, discretion “does not extend to the




       72
         Ditech Fin. LLC v. SFR Investments Pool 1, LLC, 2016 WL 4370034, at *3 (D. Nev.
2016) (citing and quoting Shelton (requiring a party to show that the information is “relevant” and
“crucial”).
       73
            Keen v. Bovie Med. Corp., 2013 WL 3832382, at *3 (M.D. Fla. 2013).
       74
            Kimbrough v. City of Cocoa, 2006 WL 3500873, at *5 (M.D. Fla. 2006).
       75
            Flury v. Daimler Chrysler Corp., 427 F.3d 939 at 941, 943 (11th Cir. 2005).

                                                  23
  8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 28 of 45 - Page ID # 485



exclusion of crucial relevant evidence necessary to establish a valid defense.”76 The summation

would be that the courts distinguish between what is relevant and what is crucial – and what

Defendants seek from deposing the undersigned does not “go[] to the heart of [Defendant’s] ability

to prove its ... defense.”77

        The information Defendant originally claimed it was seeking78 – authentication of

correspondence, or completeness of communications – is not “crucial,” relative to the claims or

defenses presented by the Complaint. Nor is the information Defendant may hope to obtain by

digging into work product is crucial to any of the claims or defenses presented by the Complaint.

This case is about Defendant’s choice to allow a rapist nearly complete access to his college campus

after his admission to the findings that he committed non-consensual sexual intercourse on multiple

occasions, and Defendant’s choice to tell DOE that she is the one whose educational experience

must be compromised.

        Those are the events involved in the claims and defenses at issue. Defendant made those

choices, and committed to those choices in Jon Hansen’s response to DOE’s emails, before the first

communication from the undersigned. Nothing in the undersigned’s communications to Defendant

is crucial to those claims and defenses. If it were, Defendant would not have waited two years and

four months after this case was filed, nearly a year after listing the undersigned as a person “likely to

have discoverable information,” and two months and ten days after the undersigned’s objection to



        76
             United States v. Brazel, 102 F.3d 1120, 1145 (11th Cir. 1997).
        77
             See, e.g., Kimbrough, supra at *5.
        78
             Affidavit of Maren Lynn Chaloupka, Exhibit C.

                                                   24
 8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 29 of 45 - Page ID # 486



her deposition to further pursue her deposition.79

       Examining what counts as “crucial” for purposes of Shelton analysis, the United States

District Court for the Central District of California wrote that

       [w]hat a witness told plaintiff’s counsel; what plaintiff’s counsel directed his
       photographer to capture on film; counsel’s knowledge and/or opinion of a policy
       limits demand; and the time frame for responding to the demand or for conducting
       discovery, are not central to the issues to be resolved herein. Simply put, plaintiff’s
       counsel’s opinions in these areas are not the critical concern when examining
       whether defendant’s refusal to accept the policy limits demand was reasonable.

While the defendant could present evidence that the plaintiff’s refusal to allow additional time to

evaluate the demand and to conduct discovery caused it to make a hasty decision, the GSI court

held, “the reasons why more time was not given are simply not relevant.”80

       The Shelton court itself delineated “crucial” from “not crucial” by writing that the attorney

whose deposition was sought “had nothing to do with this lawsuit except to represent her client. She

did not design the jeep or have any duties in relation to the design of the jeep; nor, of course, was

she a witness to the accident.”81 That guidance bears on Defendant’s interpretation of “crucial”

herein: the undersigned did not renege on CSC’s promise to DOE to remove Ige from her longtime

workplace; the undersigned did not participate in Jon Hansen’s “discipline” decision for DOE, and

(unlike Kristin Peterson82) the undersigned did not assist Hansen in responding to DOE’s emails.

       79
         See, e.g., GSI Technology, Inc. v. United Memories, Inc., 2015 WL 12942202 at *1
(N.D. Cal. 2015) (finding information sought from counsel was “not crucial” in part based on
defense’s failure to timely pursue counsel’s deposition after counsel objected).
       80
          Bostick v. Atlantic Mut. Ins. Co., 2008 WL 11338091 at *3 (C.D. Cal. 2008) (emphasis
in original).
       81
            Shelton, supra, 805 F.2d at 1330.
       82
            Affidavit of Maren Lynn Chaloupka at ¶ 7.

                                                 25
  8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 30 of 45 - Page ID # 487



The undersigned “has had nothing to do with this lawsuit except to represent her client.”83

        Whether an attorney shared facts with his client is not “crucial.”84 The dictionary definition

of “crucial” is “marked by final determination of a doubtful issue,” and “important or essential as

resolving a crisis.”85 Unless Defendant is prepared to present Jon Hansen, Taylor Sinclair or Kristin

Peterson to testify that some hypothetical magic response from the undersigned would definitely have

caused them to reverse the position Mr. Hansen maintained in his correspondence to DOE86, the

undersigned’s letters are not “crucial” to the resolution of the case (and still may not be “crucial”

even if Defendant does present such testimony at this late hour).

        In the bad faith insurance case of Ille v. American Family Mut. Ins. Co.87, the United States

District Court for the District of Minnesota reviewed its magistrate judge’s order quashing the

defense’s subpoenas duces tecum to the plaintiffs’ attorneys, seeking to depose the plaintiffs’ attorneys

and demanding their documents. The plaintiffs’ attorneys had represented the plaintiffs in an

underlying wrongful death action, and continued to represent them as the assignees of the

tortfeasor’s bad faith claim against its insurer. The defense described the information sought through

their subpoenas and depositions as “regarding [plaintiffs’ attorneys’ firsthand knowledge of the failed

settlement negotiations and the facts bearing on liability on the underlying action.” The defense



        83
             See, e.g., Shelton, 805 F.2d at 1330.
        84
             Johnson v. Couturier, 261 F.R.D. 188, 192 (E.D. Cal. 2009).
        85
             This is the definition that appears in the Merriam-Webster Dictionary.
        86
       Affidavit of Maren Lynn Chaloupka, Exhibits U (which the undersigned recalls that
Mr. Hansen testified Kristen Peterson helped him draft) and W.
        87
             Ille v. American Family Mut. Ins. Co., 2004 WL 741843 (D. Minn. 2004).

                                                     26
  8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 31 of 45 - Page ID # 488



insisted that it was not seeking privileged information.88

         The magistrate, and then the Article III judge, found that the relevant conduct involved the

insurer’s actions, and not the actions of plaintiffs’ counsel:

         There is no dispute that plaintiffs’ counsel demanded that [the insurer] pay the policy
         limit, and there is no dispute that [the insurer] refused. The opinions of plaintiffs’
         counsel are arguably relevant, but only to the extent that anyone familiar with the
         underlying facts would have an opinion about the reasonableness of the settlement
         demand. However, the Magistrate Judge did not clearly err when she found that the
         opinions are not centrally relevant, and are certainly not crucial, to the instant
         litigation.89

On that finding, the court approved the order of its magistrate judge, and maintained the protective

order entered by the magistrate judge.

         The plaintiffs of K.B. v. Methodist Healthcare-Memphis Hosps.90 alleged that they and their

insurers were overbilled for medical care. Their lead trial counsel elected to serve a series of personal

affidavits to aid his clients’ case. His affidavit testimony included:

         *          His statement that the plaintiff hired him to represent her child in a personal
                    injury case, that the tortfeasor’s liability insurance carrier paid him settlement
                    funds, and that he then provided some of those funds to the defendant
                    hospital;

         *          That during settlement negotiations for the instant case, the hospital
                    contacted him about the balance owed on the plaintiff’s account and
                    demanded payment from the plaintiff’s settlement proceeds;

         *          Relative to a subsequently-withdrawn motion for sanctions, that he was
                    supposed to depose the defendant but no one appeared for the deposition;


         88
              Id. at *2.
         89
              Id.
         90
              K.B. v. Methodist Healthcare-Memphis Hosps., 2017 WL 4979131 (W.D. Tenn.
2017).

                                                       27
  8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 32 of 45 - Page ID # 489



                   and

        *          Relative to a subsequently-withdrawn motion for partial summary judgment,
                   he listed examples of poor treatment that he and his clients had received from
                   the defendant hospital, to include billing inaccuracies, collection demands,
                   and “misrepresentations” about the amounts of money that his clients owed.91

In light of the testimony in the plaintiff’s lawyer’s affidavits as well as the defendant’s belief that the

plaintiff’s lawyer “orchestrat[ed] the circumstances giving rise” to the instant case, the defendant

moved to compel the plaintiff’s lawyer’s deposition.

        Specifically germane to Defendant’s intent to depose the undersigned herein, the purported

subjects on which the defendant intended to depose the plaintiff’s lawyer included the plaintiff’s

lawyer’s pre-filing communications with the hospital.92 The defense wanted to “learn the details of

the communications” that the plaintiff’s lawyer had claimed, in his affidavits, to have received from

the hospital. It wanted to inquire about the identities of hospital employees with whom the plaintiff’s

counsel had spoken. And, it wished to ask about the plaintiff’s lawyer’s affidavit testimony that the

hospital had prolonged the billing process for his clients.93

        The United States District Court for the Western District of Tennessee noted that the

hospital could learn all of that information through document requests, or from its own records, or

from questioning its own employees. And it observed that

        part of this information, such as whether [the hospital] has “caused confusion in
        difficulty in resolving [plaintiff’s counsel’s] clients’ personal injury claims,” is not



        91
             Id. at *1.
        92
             Id. at *2.
        93
             Id. at *3.

                                                    28
  8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 33 of 45 - Page ID # 490



        crucial to [the defense’s] preparation of the case.94

That failure of proof of cruciality supported the court’s denial of the defendant’s motion to compel

– and just so, how Defendant’s in-house lawyers tactically responded to the undersigned’s request

for records and cessation of conduct is also not crucial to the defense’s preparation of its case.

                                                    V.

                   DEFENDANT’S TACTIC CREATES THE RISK OF DENYING DOE HER
                   CHOICE OF COUNSEL

        It is not difficult to imagine how Defendant’s tactic will play out as this matter progresses –

in one of two scenarios. Scenario One shows the potential outcome if the undersigned asserts

privilege:

        Q:         You received this letter from Taylor Sinclair/Kristen Peterson.

        A:         Correct.

        Q:         In it, she said [X, Y and Z]?

        A:         Correct.

        Q:         In your response, you didn’t engage with her on [X, Y and Z]?95

        A:         Correct.

        Q:         Why not?



        94
             Id.
        95
         See Defendant’s Answer at ¶ 27 (“CSC repeatedly requested of both DOE and her legal
counsel that they inform CSC of any further concerns or necessary accommodations. Neither
DOE nor her legal counsel ever told CSC that DOE was concerned about encountering
Respondent in the Counseling Center, or that DOE may need alternate counseling locations or
times.”). Again, we do not agree that a party may transform its opposing counsel into a witness,
and seek her disqualification, by unilaterally declaring her as such in its court filings.

                                                    29
 8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 34 of 45 - Page ID # 491



       A:      I’m not going to answer that, as to do so would reveal my work product.

Scenario One ends with Defendant’s chosen characterization of why the undersigned did not engage

with Sinclair/Peterson, to which the undersigned cannot respond; and Defendant’s concluding

argument of “therefore, Defendant ‘wins’!”

       Scenario Two shows the potential outcome if DOE agrees to waive privilege so that the

undersigned would respond:

       Q:      You received this letter from Taylor Sinclair/Kristen Peterson.

       A:      Correct.

       Q:      In it, she said [X, Y and Z]?

       A:      Correct.

       Q:      In your response, you didn’t engage with her on [X, Y and Z]?

       A:      Correct.

       Q:      Why not?

       A:      [Explanation of litigation strategy, mental impressions, opinions]

       Q:      [Further questions, which the undersigned would then have to answer.]

The next step in Scenario Two is disqualification of the undersigned as DOE’s counsel (and maybe

a disciplinary complaint and a malpractice claim).

       And for what? Nothing written by the undersigned, or its own counsel, after November 14,

2016 changes or reverses the decisions already made by Jon Hansen and Anne DeMersseman in the

dates leading up to October 25, when Hansen advised DOE of his chosen “discipline” for Anthony

Ige. So what is the real goal of creating this evidence?

       The United States District Court for the Eastern District of California expressed this concern

                                                 30
  8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 35 of 45 - Page ID # 492



about the tactic of declaring one’s opposing counsel a witness who must be deposed:

        [D]espite the perhaps equivocal protests of defendant's counsel that he does not seek
        to disqualify plaintiff's counsel at this time, the court senses otherwise. Once counsel
        would be deposed as to facts, the assertion that the attorney was an important witness
        for the defense would soon be forthcoming. Then, disqualification of a subpoenaed
        testifying attorney is nearly mandatory. To disrupt the client relationship between
        plaintiff and his lead attorney, and to start from scratch at this point, would create
        a manifest injustice.96

That applies here. By attempting to force DOE’s counsel to either accede to Defendant’s

characterization of her communications or else reveal work product, Defendant has at best created

a distraction from legitimate areas for discovery and, at worst, engineered a path to deny DOE not

only her choice of counsel but also her trust in the confidentiality of attorney-client communications.

The present risk substantially outweighs the likelihood of Defendant developing relevant, much less

crucial, evidence from making the undersigned into its witness.

        In the commercial dispute of Secure Energy, Inc. v. Coal Synthetics97, the United States

District Court for the Eastern District of Missouri reviewed an effort by the defense to depose

plaintiff’s counsel regarding statements he had made on behalf of the plaintiff in other litigation. The

defense claimed that plaintiff’s counsel’s other statements were “directly contrary” to the plaintiff’s

claims in the instant case. The defense claimed that the plaintiff’s attorney should be required to

testify regarding discrepancies between the plaintiff’s pleadings in that case and his statements from

a year before in another case. The defense indicated its intent to call plaintiff’s counsel as a witness




        96
             Johnson v. Couturier, 261 F.R.D. 188, 193-94 (E.D. Cal. 2009).
        97
             Secure Energy, Inc. v. Coal Synthetics, 2010 WL 199953 (E.D. Mo. 2010).

                                                  31
  8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 36 of 45 - Page ID # 493



and to move for his disqualification.98

        The trial court found that this effort did not pass the Shelton test. The information sought

could be, and in some instances had been already, obtained by means other than plaintiff’s counsel.99

The information sought was privileged, as the lawyer had gained his knowledge of the matters in his

statements from his client: while the statements may well have been made in open court, the

underlying communications “remain protected by privilege.”100 The lawyer’s mental impressions were

not crucial to the present action or central to the plaintiff’s claims.

        The defense complained that the lawyer’s statements were admissions by a party-opponent

pursuant to FED . R. EVID . 801(d)(2)(C)-(D). In response, the court found:

        Even if the Court considers [the lawyer’s] statement to be an admission by a party
        opponent, the Court does not find this to be a sufficient basis for deposing [the
        lawyer]. As stated, [the lawyer] would not be able to explain his statement without
        revealing client confidences protected by the attorney-client and/or work product
        privileges. Defendants, however, can question [the lawyer’s] clients regarding the
        statements made by their attorney. The Court finds an insufficient basis for allowing
        deposition of [the lawyer], particularly when it would result in disqualification of
        plaintiff’s choice of counsel.101

On that finding, the court denied the defense’s motion to compel.

        The United States District Court of the Northern District of Illinois identified those concerns

in the sexual harassment/wrongful termination case of Ganan v. Martinez Mfg., Inc.102 The defense



        98
             Id. at *1.
        99
             Id. at *2.
        100
              Id.
        101
              Id. at *3.
        102
              Ganan v. Martinez Mfg., Inc., 2003 WL 21938604 (N.D. Ill. 2003).

                                                  32
  8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 37 of 45 - Page ID # 494



had moved to compel the deposition of the plaintiff’s lawyer, based on the fact that the plaintiff’s

lawyer had represented the plaintiffs in a similar lawsuit in another case in which the parties’

alignment was reversed, which had settled. “Bizarrely, Defendant’s position is [the plaintiff’s lawyer]

may have knowledge regarding the ‘conduct and motivation Defendant had for bringing the

[previous case]”: the defense sought information on discussions the plaintiff’s lawyer had had with

anyone about the prior case, and the plaintiff’s lawyer’s knowledge of potential witnesses, and

information on the circumstances surrounding the settlement of the prior action.103

        Finding that all of the information the defense wanted could be obtained by other means, the

court wrote that

        [the plaintiff’s lawyer’s] deposition would only disrupt his ability to prepare his client’s
        case for trial and possibly lead to the disqualification of [the plaintiff’s lawyer],
        thereby delaying this Court. While this Court does not decide whether defendant
        must first show that no other means exist to obtain the information, this Court does
        find that defendant has many other less burdensome sources that will not harass or
        disrupt [the plaintiff’s lawyer’s] attempt to prosecute his client’s case.

The court denied the defense’s motion to compel, adding that “the defendant is warned any further

motions as ridiculous as this one will result in sanctions.”104

        Defendant’s position endorses the idea that if a party’s attorney communicates with an

adverse party before filing suit, that attorney is ipso facto now a witness who must testify regarding

those communications, and who is subject to disqualification. There is no rule known to the

undersigned in the ethical codes governing Nebraska lawyers. It is hard to imagine that adoption

of such a rule would make anything in the civil justice system better: litigants would have to hire two


        103
              Id. at *1.
        104
              Id. at *3.

                                                    33
 8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 38 of 45 - Page ID # 495



lawyers, one for pre-filing communications who would presumably discontinue representation before

suit is filed (who would then be a witness), and another one to take over from there.

       Defendant’s position was considered, and rejected, by the United States District Court for

the Western District of Texas in the case of K.R. v. Clarity Child Guidance Ctr.105, in which the

defendant had moved to disqualify the plaintiff’s lawyer from serving as co-counsel in the case. The

plaintiff’s lawyer was the supervising attorney with Disability Rights Texas, and had represented the

plaintiff in the pre-litigation phase of the dispute; this included exchanging written correspondence

with the executive director of the defendant corporation, requesting records and policies and

discussing accommodations for the plaintiff. The lawyer also attended a meeting with the defendant

corporation’s representatives to express concerns about the child’s care, treatment and requested

accommodations. After suit was filed, the lawyer continued to serve as counsel for the plaintiff.106

she then continued her representation when suit was filed.

       The defense claimed that the lawyer’s role as attorney in the pre-litigation phase made her

a fact witness, and that she should be disqualified from representing the plaintiff. The plaintiff

responded that her lawyer had no personal knowledge that would make her a fact witness, and that

she was acting as the plaintiff’s retained counsel at all times during the pre-litigation phase of the

dispute.107 The record showed that the lawyer’s “limited, second-hand knowledge of the facts” is

based on communications with her client, communications with the defendant, review of the records



       105
             K.R. v. Clarity Child Guidance Ctr., 4 F. Supp.3d 856 (W.D. Tex. 2010).
       106
             Id. at 857.
       107
             Id.

                                                 34
 8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 39 of 45 - Page ID # 496



and policies and “her minimal observation of the [defendant’s] facility at the time she attended a

meeting on her client’s behalf.” The court found that the knowledge that the lawyer gained from

communications with her client are privileged and do not make her a witness subject to deposition;

and that any mental impressions, opinions or conclusions that [the lawyer] may have formed when

reviewing the records and meeting with defendant’s representatives would not be discoverable.108

       The court then found that

       [the lawyer], whose only pre-litigation involvement was advocating on behalf of her
       client, is not a necessary witness in this lawsuit. If called as a witness, most
       information would be privileged and the remaining information would be cumulative
       of the testimony of other witnesses who have personal, firsthand knowledge of the
       essential facts. As such, her testimony is not necessary at all, much less necessary to
       establish an essential fact on behalf of her client.109

Looking ahead at the implications of the defense’s tactic, the court concluded:

       Not only has defendant failed to carry its burden to show why disqualification is
       warranted, but it also advocates a position that would have a chilling effect on pre-
       litigation negotiations. Countless lawsuits are filed in this Court after the parties
       have attempted to resolve their disputes with the assistance of counsel. The public
       interest in resolving disputes prior to litigation and allowing litigants to maintain
       their relationships with counsel that they retained prior to filing suit weighs heavily
       in this case.110

On that holding, the court denied the defense’s motion for disqualification.

       The K.R. court nailed it: a party should not lose her choice of counsel because her counsel

sent pre-filing communications to the adverse party. The record for this Motion shows that the

undersigned sent a letter of representation, asking for records, evidence preservation and cessation


       108
             Id. at 858.
       109
             Id. at 858-59.
       110
             Id. at 859 (emphasis added).

                                                 35
  8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 40 of 45 - Page ID # 497



of contact with DOE. Defendant chose a tactical response; thereafter, Defendant declared DOE’s

counsel to be a character in this troubling story in ¶ 27 of its Answer. It should be more difficult

than that for a defendant to rid itself of a plaintiff’s chosen counsel.

                                                  VI.

     IF DEFENDANT DEPOSES THE UNDERSIGNED , THE “GOOSE /GANDER ” RULE APPLIES

        As noted above, the concluding paragraph of Defendant’s proposed Stipulation – that “the

foregoing documents constitute the only communications between Ms. Chaloupka and Chadron

State College from Nov. 16, 2016 to the date of DOE’s graduation” – carries the implication that if

the undersigned elected to not engage with Defendant’s in-house lawyers (Taylor Sinclair and Kristin

Peterson) in the subjects those lawyers raised in their responsive correspondence, then that must

have been some sort of concession that Defendant can now use as evidence. That is the implication

in Defendant’s Answer: “CSC repeatedly requested of both DOE and her legal counsel that they

inform CSC of any further concerns or necessary accommodations. Neither DOE nor her legal

counsel ever told CSC that DOE was concerned about encountering Respondent in the Counseling

Center, or that DOE may need alternate counseling locations or times.”111

        The development of this evidence, if allowed, should concomitantly allow the undersigned

to take depositions duces tecum – with no privileges available – of Taylor Sinclair and Kristin

Peterson. The witnesses would need to bring:

        *         All documentation of their communications with each other, Jon Hansen,
                  Anne DeMersseman and other agents and employees of Defendant that show
                  their input into Hansen’s chosen discipline of Ige;



        111
              Answer at ¶ 27.

                                                   36
 8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 41 of 45 - Page ID # 498



       *       All documentation of communications amongst themselves relating to the
               undersigned’s November 16, 2016 letter (which asked them to preserve
               evidence and refrain from further direct communication with DOE), and
               relating to how Sinclair/Peterson should respond;

       *       All documentation of communications amongst themselves relating to the
               undersigned’s November 23, 2016 letter (which asked them to preserve
               evidence and refrain from further direct communication with DOE), and
               relating to how Sinclair/Peterson should respond;

       *       Any and all documentation of communications amongst them (or with
               anyone else) demonstrating that, if the undersigned said the “right thing” in
               response, the positions Hansen staked out in his November 14 and November
               16 correspondence would have changed.112

Attorneys Sinclair and Peterson would need to be ready to discuss, without assertion of privilege,

their tactical decisions to “repeatedly request[] of both DOE and her legal counsel that they inform

CSC of any further concerns or necessary accommodations” – and to provide any evidence that their

“requests” were made in good faith.

       Put otherwise, this is not a one-way street. It may result in the development of evidence

supportive of the allegations of the Complaint.

                                                  VII.

               THIS COURT SHOULD ORDER DEFENDANT TO PAY ATTORNEY ’S
               FEES ASSOCIATED WITH THE COST OF LITIGATING THIS MOTION

       If this Court wants to dissuade further attempts like this one, the way to do it is to let litigants

(or counsel) know that he, she or it does not get to precipitate distraction, delay and waste of time

for free. The way to do that is to order Defendant or its counsel to compensate the undersigned for


       112
         Defendant has not yet produced such documents, or even identified such documents in
Defendant’s Rule 26 disclosures. If there are emails, notes of conversations, or other such
documentation, presumably supplementation of previous document production will be
forthcoming.

                                                   37
 8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 42 of 45 - Page ID # 499



the time lost, from an already-busy schedule, in resisting an improper effort to obtain privileged

information on a far-from-crucial issue of the case.

       In th wrongful termination case of Warzon v. Drew113, the plaintiff served deposition

subpoenas on the governor of the state, the secretary of the department of administration and a

newspaper reporter. None of those witnesses was a party to the case. The plaintiff asserted that

those depositions would help her to determine whether there was an agreement between the

defendant and the governor’s administration to remain neutral in an upcoming gubernatorial

election; she claimed that if there was such an agreement, that would tend to support her allegation

that she was fired for certain public remarks on a policy issue.114 The United States District Court

for the Eastern District of Wisconsin quashed the deposition subpoenas and granted the witnesses’

motions for a protective order.

       The court then observed that pursuant to FED . R. CIV . P. 26(c) and 37(a)(4), in motions such

as those decided herein, the losing party may be required to pay the other side’s expenses:

       In my opinion, [the plaintiff] was not substantially justified in her insistence that the
       governor and the secretary be deposed. No other circumstances appear which make
       an award of expenses unjust.115

Accordingly, the court ordered that the plaintiff was responsible to pay the reasonable attorney’s fees

and costs incurred by the governor and the secretary in seeking a protective order to quash their

subpoenas.



       113
             Warzon v. Drew, 155 F.R.D. 183 (E.D. Wis. 1994).
       114
             Id. at 185.
       115
             Id. at 187-88.

                                                  38
  8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 43 of 45 - Page ID # 500



        The Warzon court did not order the plaintiff to pay the attorney’s fees of the journalist, given

the “lack of clear and controlling precedent on the issue of a journalist’s entitlement to assert a First

Amendment right as a basis for resisting compelled disclosure in a civil proceeding.”116 But in this

case, the undersigned has found no decisional authority that supports forcing trial counsel to submit

to a deposition about her strategy in pre-filing communications with the opposing party. There are

cases that allow depositions of counsel, but under facts that do not exist here. The undersigned is

not an “in-house counsel” who is not actively involved in the litigation and who has not entered an

appearance as counsel of record; she is trial counsel. Nor is there an affirmative defense that actions

were taken on advice of counsel, thereby putting counsel’s advice into evidentiary play. The

communications at issue are not statements made by the undersigned in some previous and

concluded case; they were made in representation of DOE in advance of filing this case, and are

about this case. If Defendant had decisional authority to force this deposition, its counsel should

have provided it, as a showing of good faith, in the eight days of email discussions with the

undersigned preceding the first contact to this Court.

        Beyond that, the undersigned has found zero decisional authority that supports deposing trial

counsel to learn what statements trial counsel may make in opening statement, closing argument or

witness examinations, which is what Defendant expressed as its intent in its email to this Court of

December 3, 2018.117 There is no decisional authority because it is unusual for a party to attempt

to take depositions of opposing counsel for such purposes. Defendant knows this – and yet, here we


        116
              Id. at 188.
        117
         See Affidavit of Maren Lynn Chaloupka, Exhibit Q (email from defense counsel to this
Court dated December 3, 2018).

                                                   39
  8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 44 of 45 - Page ID # 501



are.

        This dispute has consumed substantial time for the undersigned, and it will consume

substantial time for this Court. Time is a scarce resource. The undersigned obtained a briefing

deadline extension in another case in anticipation of the need to brief this case.118 This Court will

no doubt have to put aside other matters, meaning the litigants in those cases will experience delays

in disposition of their motions so that this Court can decide whether a party may unilaterally name

its opposing counsel as a character in the story of a case based on a pre-filing letter of representation,

and thereafter depose that opposing counsel about plans for her opening statement and maybe seek

her disqualification. An order to pay attorney’s fees is appropriate.

                                           CONCLUSION

        For these reasons, DOE asks this Court to quash the Notice of Deposition of Maren Lynn

Chaloupka, enter a protective order prohibiting Defendant from deposing the undersigned, and order

Defendant or its counsel to pay attorney’s fees associated with the cost of litigating this dispute. In

the alternative, DOE asks this Court for leave to depose Taylor Sinclair and Kristin Peterson duces

tecum as set forth infra.

                                                JANE DOE, Plaintiff,


                                                By:    /s/ Maren Lynn Chaloupka
                                                   Maren Lynn Chaloupka – NSBA # 20864
                                                Chaloupka Holyoke Snyder Chaloupka & Longoria,
                                                P.C., L.L.O.
                                                1714 2nd Avenue
                                                P.O. Box 2424
                                                Scottsbluff, NE 69363-2424

        118
              Affidavit of Maren Lynn Chaloupka at ¶ 18.

                                                   40
 8:17-cv-00265-JFB-CRZ Doc # 93 Filed: 12/11/18 Page 45 of 45 - Page ID # 502



                                             Telephone: (308) 635-5000
                                             Facsimile: (308) 635-8000
                                             mlc@chhsclaw.net




                                 CERTIFICATE OF SERVICE
       The undersigned hereby certifies that a true and correct copy of the foregoing instrument has
been sent via CM/ECF on this 11th day of December 2018, to the following:

        George E. Martin, III                        Thomas E. Johnson
        Leigh Campbell Joyce                         Johnson & Tabor
        Baird Holm, LLP                              11932 Arbor Street, Suite 101
        1700 Farnam Street, Suite 1500               Omaha, NE 68144
        Omaha, NE 68102                              tjohnson@johnsontabor.com
        gmartin@bairdholm.com
        lcampbell@bairdholm.com

                                                        /s/ Maren Lynn Chaloupka




                                                41
